DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed March 11, 2021 amended claims 1, 3-8, 10, 12-14 and 16-20 are acknowledged. The following new and reiterated grounds of rejection are set forth:
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “225” has been used to designate both gasket and groove.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “groove”, which the , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 512.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Specification
The disclosure is objected to because of the following informalities: Paragraphs 0034-0037 contain many typographical errors and refer to components that are not present in the figures or elsewhere in the specification.   For example (bolded text illustrating errors):
[0034] Figure 5 shows a detail of the handpiece and its LED module with the two pieces, of the quick connector attached to one another. The inner socket 509 of the quick connect is connected to the reusable part, and the outer sleeve 507 connects the the disposable part. The LED chip 500 is mounted in a way that it connects to all parts of the connector shell, causing heat to be exhausted through the connector shell as 502, 504 and 506 through both parts of the quick connector. By exhausting the heat in this way, a more robust system can be obtained.   
The LED chip 500 sits on top of the inner socket 509 of the quick fit connector. There is thermal paste 520 between the LED and a structural block 521, increase thermal flow in the direction 502. The inner ring also routes heat to the outer  sleeve 507 of the connector, where it is radiated to the environment as 504, 506.

[0035] The scope is connected to the probe using a three step process. The outer sleeve 507 (exterior surface) is pulled back, and metal beads 510 sink into a groove on the proble. The scope is inserted, with a focus on aligning the scope housing with the interior of the connector. Finally, the outer ring of the connector is released. At this time, the metal beads 510 snap into place as the outer ring returns into its default position. 

[0036] The outer sleeve 507 is mounted over a spring (508) which applies an axial force toward the distal end of the probe. The metal beads 510 protrude through the interior surface of the inner socket 509 and rest in a groove 225 on the probe. When the connector is in the extended, or closed, position, these beads 510 are held firmly in place by a contact surface on the outer sleeve and the probe cannot move. When the .
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Applicate is advised to stay consistent with claim terminology to avoid confusion and possible antecedent basis rejections. For example, if referring to the “reusable handpiece”, the term should be referred to a being reusable throughout all claims, not as a “resuable handpiece” in some instances and as a “handpiece” in other.   Appropriate correction is required.
Claims 7 recites “the quick connect connector has metal beads which snap into place in a groove on to hold together the imagine probe portion with the resuable handpiece” which is grammatically incorrect. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claims 7 and 13 recite “the quick connect connector has metal beads which snap into place in a groove on to hold together the imagine probe portion with the resuable handpiece” which lacks support within the specification. The imaging probe portion is shown to have a gasket 225 at the proximal portion to prevent fluid ingress into the electronics thereof (see Fig. 2 and paragraph 0018).  The figures fail to show metal beads being snapped into a groove of the imaging probe.   Appropriate clarification and correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite both “an imaging probe” (line 3) and “a disposable imaging probe” (line 4) which leads to confusion as to whether the same component is 
Claims 2-7 are rejected as being necessarily dependent upon claim 1.  
Claims 1 and 14 recite both “an imaging probe” and “an elongate tube” which leads to confusion as to whether the same component is being referred to or whether there are two separate components?   In view of the amendments to claim 8, it is assumed the elongated tube is part of the disposable imaging probe.  Applicant is advised to make similar amendments to clarify claims 1 and 14.  Appropriate clarification and correction is required.
Claims 2-7 and 15-20 are rejected as being necessarily dependent upon claims 1 and 14, respectively.
Claim 1 recites a “connector which connects to an imaging probe” in lines 2-3 and a using a quick connect connector” in lines 15-16 of the claim which result in confusion as to whether the device comprises two separate connectors, or whether the Applicant is referring to the same connector?   In view of Figure 5, it appears the “connector” and “quick connect connector” are the same component, and will be examined as such, however, appropriate clarification and correction is required.
Claims 2-7 are rejected as being necessarily dependent upon claim 1.  
Claims 1 and 14 recite “imaging the area spaced from the distal end of the handpiece” which is unclear as to what is being imaged or how/why the area spaced from distal end of the handpiece would be imaged?  Furthermore, the camera is claimed as being located at the distal end of the imaging probe for receiving an image from an 
Claims 2-7 and 15-20 are rejected as being necessarily dependent upon claims 1 and 14, respectively.
Claim 3 and 16 recite “the quick connect connector has a structure which snaps into place to hold together the handpiece and imaging probe one over the other” which is unclear in view of the Figures and specification.  Likewise, claim 8 recites “wherein the first connection portion and the second connection portion fit concentrically one over the other and snap into place relative to one another”.    Paragraph 0035 recite “the metal beads 510 snap into place as the outer ring (sic) returns into its default position”.   It is unclear what/how the metal beds snap in to place, as the specification was amended to define the groove as being element 225 of imaging probe, however 225 is clearly disclosed as being a gasket (See paragraph 0017).  No groove or integration of metal beads within a groove is shown in Figure 5, which illustrates the quick connect connector.   
Claims 5-6, 9-13, 17-19 are rejected as being necessarily dependent upon claim 3, 8, and 16, respectively.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,929,600 to Hill.
In regard to claims 1, 14 and 20, Hill discloses a medical imaging system, comprising: a reusable handpiece 106, including a LED light source 130, and a connector 136 which connects to an imaging probe; and a disposable imaging probe 104, having a first portion 112, 114 for connection to the handpiece, a light guide 124, receiving light from the LED light source, an elongated tube with a first end and a second distal end, the tube including the light guide that receives light from the LED light source at the first end, and guides the light along the light guide to the distal end (See Figs. 5a-b and Col. 9, Lines 20-64), and a camera 134, located at the distal end, facing outward from the distal end, and receiving an image from an area spaced from the distal end, where the camera is surrounded by a light transmissive opening, which illuminates an area around the camera based on light that is transmitted  from the LED light source through the light guide, and imaging the area spaced from the distal end of the handpiece, -wherein the reusable handpiece and the disposable imaging probe connect using a quick connect connector which connects the reusable handpiece and the disposable imaging probe concentrically one over the other, and where heat from the LED light source is exhausted through both the disposable imaging probe, and 
In regard to claims 2 and 15, Hill discloses a medical imaging system, wherein the elongated tube is bendable (See Figs. 5a-c and Col. 9, Line 31-35).  
In regard to claim 3 and 16, Hill discloses a medical imaging system, wherein the handpiece quick connect connector has a structure which snaps into place to hold together the handpiece and imaging probe one over the other (See Figs. 5a-c and Col. 9, Line 64 – Col. 10, Line 14).  
In regard to claims 4 and 17, Hill discloses a medical imaging system, wherein the disposable imaging probe portion of the quick connect connector fits inside the reusable handpiece portion of the quick connect connector (See Figs. 5a-c and Col. 9, Line 64 – Col. 10, Line 14).  
In regard to claim 18, Hill discloses a medical imaging system, wherein the LED light source is physically inside a perimeter defined by the reusable handpiece (See Figs. 5a-c and Col. 9, Line 64 – Col. 10, Line 14).  
In regard to claim 19, Hill discloses a medical imaging system, wherein the distal end of the imaging probe includes a cylindrical surface which emits light received from the LED light source, and a camera surface, within the cylindrical surface, receiving an image illuminated by the light received from the LED light source (see Figs. 5a-c and Col. 9, Line 64 – Col. 10, Line 14).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,197,398 to Scholly et al. in view of U.S. Patent No. 6,929,600 to Hill.
In regard to claims 1, 14 and 20, Scholly et al. disclose a medical imaging system, comprising: a reusable handpiece 2, including a LED light source 23, and a connector 4 which connects to an imaging probe 3; and a disposable imaging probe having a first portion for connection to the handpiece, a light guide 13, receiving light from the LED light source, an elongated tube with a first end and a second distal end, the tube including the light guide that receives light from the LED light source at the first end, and guides the light along the light guide to the distal end (See Figs. 1-2 and Col. 1, Lines 12-26 and Col. 3, Line 30-67), and a camera for imaging an area spaced from the distal end of the handpiece (See Col. 5, Lines 1-5), wherein the reusable handpiece and the disposable imaging probe connect using a quick connect connector which connects the reusable handpiece and the disposable imaging probe concentrically one over the other, and where heat from the LED light source is exhausted through both the 
In regard to claims 2, 9 and 15, Scholly et al., as modified by Hill, disclose a medical imaging system, wherein the elongated tube is bendable (See Figs. 5a-c and Col. 9, Line 31-35 of Hill).  
In regard to claim 3 and 16, Scholly et al. disclose a medical imaging system, wherein the handpiece quick connect connector has a structure which snaps into place to hold together the handpiece and imaging probe one over the other (See Figs. 1-5 and Col. 3, Lines 3-59).  
In regard to claims 4, 12 and 17, Scholly et al. disclose a medical imaging system, wherein the disposable imaging probe portion of the quick connect connector fits concentrically inside the reusable handpiece portion of the quick connect connector (See Figs. 1-5 and Col. 3, Lines 3-59).  
In regard to claims 5, 8 and 18, Scholly et al. disclose a medical imaging system, wherein the LED light source is physically inside a perimeter defined by an area of the quick connect connector (See Figs. 1-5 and Col. 3, Lines 3-67).  
In regard to claims 6 and 15, Scholly et al., as modified by Hill, wherein the distal end of the imaging probe includes a cylindrical surface which emits light received from the LED light source, and a camera surface, within the cylindrical surface, receiving an image illuminated by the light received from the LED source (See Figs. 5a-c and Col. 9, Line 31-35 of Hill).  
In regard to claim 10, Scholly et al. disclose a medical imaging system, wherein heat from the light source is exhausted through both the first connection portion and the second connection portion which are concentrically placed one over the other (See Figs. 1-5 and  Col. 3, Line 60 – Col. 4, Line 44).  
In regard to claim 11, Scholly et al. disclose a medical imaging system, whrei nthe light source is an LED (See Col. 3, Lines 60-67).  
In regard to claim 19, Scholly et al., as modified by Hill, a medical imaging system, wherein the distal end of the imaging probe includes a cylindrical surface which emits light received from the LED light source, and a camera surface, within the cylindrical surface, receiving an image illuminated by the light received from the LED light source (See Figs. 5a-c and Col. 9, Line 31-35 of Hill).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,929,600 to Hill in view of U.S. Patent No. 5,156,141 to Krebs et al.  
In regard to claim 7, Hill discloses a medical imaging system with a resuable handpiece detachably connected to an imaging probe (See rejections above) but are silent with respect to wherein the quick connect connector has metal beads which snap into place in a groove to hold together the imaging probe portion with the reusable handpiece.   Krebs et al. teach of an analogous endoscopic device comprising a coupler for coupling an endoscope to a video camera, the coupler combines three axially-aligned and rigidly joined component elements including a first adapter for quickly and easily connecting and disconnecting an endoscope, and a second adapter for connection to a video camera.  Specifically, the quick connect connector has metal balls 164 which snap into place in a groove 172/180 to hold together the imaging probe portion with the reusable handpiece (See Figs. 2 and 4 and Col. 3, Line 54 – Col. 4, Line 67).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the coupling means of Hill to include metal beads which interact with a groove to provide an alternate coupler that quickly and easily secured the handpiece and the imaging probe as taught by Krebs et al 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,197,398 to Scholly et al. in view of U.S. Patent No. 6,929,600 to Hill in further view of U.S. Patent No. 5,156,141 to Krebs et al.  
In regard to claim 13, Scholly et al. and Hill disclose a medical imaging system with a resuable handpiece detachably connected to an imaging probe(See rejections above) but are silent with respect to wherein the quick connect connector has metal beads which snap into place in a groove to hold together the imaging probe portion with the reusable handpiece.   Krebs et al. teach of an analogous endoscopic device comprising a coupler for coupling an endoscope to a video camera, the coupler combines three axially-aligned and rigidly joined component elements including a first adapter for quickly and easily connecting and disconnecting an endoscope, and a second adapter for connection to a video camera.  Specifically, the quick connect connector has metal balls 164 which snap into place in a groove 172/180 to hold together the imaging probe portion with the reusable handpiece (See Figs. 2 and 4 and Col. 3, Line 54 – Col. 4, Line 67).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the coupling means of Scholly et al. and Hill to include metal beads which interact with a groove to provide an alternate coupler that quickly and easily secured the handpiece and the imaging probe as taught by Krebs et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
3/16/2021